Citation Nr: 0204594	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  95-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
improved pension benefits in the amount of $13,431


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1995 decision by the Committee on 
Waivers and Compromises (Committee) of the New York, New York 
Regional Office (RO).  

The Board notes the original debt created in this matter was 
in the amount of $13,431, but that the Committee determined 
that a waiver of recovery of $6,012 was not warranted, 
apparently because $7,419 of the debt had been recovered.  
The Board points out, however, that any recoupment of the 
debt by VA does not reduce the overpayment for purposes of 
addressing the issue of waiver.  Adjudication of the entire 
original amount of the overpayment must be conducted and, if 
a waiver is granted, any amount recouped will be returned to 
the veteran.  See Franklin v. Brown, 5 Vet. App. 190 (1993).  
As such, the issue is as characterized above.   


REMAND

The veteran has been in receipt of VA improved pension 
benefits, an income based program, since 1979.  An 
overpayment of $13,431 was created in 1993 when the RO 
discovered that the veteran had received over $6,000 in 
previously unreported unearned income in 1990, and as such, 
retroactively adjusted his pension benefits effective from 
February 1990.  

In April 1993, notice of the overpayment was sent to the 
veteran's address of record at the time, however, a request 
for waiver of recovery of an overpayment was not received 
until March 1994.  Nevertheless, the Committee, in January 
1995, adjudicated the veteran's claim and denied it, finding 
that, essentially, recovery of the overpayment would not be 
against the principles of "equity and good conscience."  

In this regard, the Board points out that under the 
applicable criteria, a request for waiver of indebtedness 
shall only be considered if it is made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  38 C.F.R. 
§ 1.963(b) (2001).  Under certain circumstances, the 180-day 
period may be extended.  38 C.F.R. § 1.963(b) (2001).  See 
also 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 2001).  There 
is no reason given for the Committee's adjudication of this 
matter, given that the veteran's request for waiver of 
recovery of an overpayment was clearly not received within 
180 days following the date of the notice of indebtedness.  
Clarification is necessary in this regard.  

The Board further points out that under VA law and 
regulation, a notice of disagreement may be filed by a 
claimant, the claimant's legal guardian, accredited 
representative, attorney, or authorized agent selected by the 
claimant or legal guardian.  See 38 U.S.C.A. § 7105(b)(2) 
(West 1991 & Supp. 2001); § 38 C.F.R. § 20.201 (2001).  In 
this case, the veteran's brother filed a "notice of 
disagreement" in August 1995 with respect to the January 
1995 Committee decision, and referred to himself as having 
power of attorney for the veteran.  

The record, however, does not reflect that the veteran's 
brother had been appointed as the veteran's legal guardian.  
According to a July 1995 document the veteran did give his 
brother power of attorney, granting him the authority to sign 
and endorse, or otherwise receive checks made payable to the 
veteran (it is noted that the veteran was imprisoned at this 
time).  In an affidavit signed by the veteran in September 
1995 he indicated that "at some point" he had elected his 
brother to act as his fiduciary, but indicated that he wanted 
all prior elections made on his behalf "vacated."  These 
documents do not, however, substantiate that the veteran's 
brother was his legal guardian at any point, including in 
August 1995.  In fact, in a letter from the RO dated in 
August 1995, such was not the case, as the RO referred to the 
brother's request to be appointed as such.  Clarification in 
this regard is also necessary.  

To further add to the confusion, the veteran's substantive 
appeal (VA Form 9), while dated by the veteran and notarized 
by a third party in October 1995, does not appear, as far as 
the Board can determine, to have been received by VA until 
May 1997.  Clarification in this regard is necessary.  

Finally, it is noted that since the September 1995 Statement 
of the Case, evidence relevant to the veteran's financial 
ability to repay the debt, to include an Improved Pension 
Eligibility Verification Report (EVR) and information to the 
effect that the veteran is incarcerated, was received by the 
RO and associated with the claims folder; however, it does 
not appear that the RO reviewed this evidence and prepared a 
Supplemental Statement of Case prior to the transferring the 
veteran's records to the Board.

Finally, the Board points out that during the pendency of 
this appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  Among other things, 
the Act and implementing regulations redefines the 
obligations of VA with respect to the duty to assist.  See 
also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Therefore, the RO should also undertake any additional 
development and notification action deemed warranted by the 
record.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:


1.  The claims folder should initially be 
forwarded to the Committee, who should 
indicate whether and if so, why, the 
veteran's request for waiver of recovery 
of the overpayment of VA improved pension 
in the amount of $13,431, was timely 
filed.  Appropriate action should be 
taken based on this determination.  If 
this determination is adverse to the 
veteran, he and his representative should 
be furnished with appropriate appellate 
rights.  

2.  If it is determined that the 
veteran's request for waiver was timely 
filed, the RO should review the claims 
folder and determine whether the January 
1995 Committee decision is appropriately 
in appellate status, as explained in 
detail above (i.e. determine whether an 
appropriate notice of disagreement was 
filed per 38 U.S.C.A. § 7105(b)(2) and 
38 C.F.R. § 20.201; and if so, whether a 
substantive appeal was received in a 
timely manner to perfect the appeal).  If 
this determination is adverse to the 
veteran, he and his representative should 
be furnished with appropriate appellate 
rights.  If it is determined that an 
appropriate notice of disagreement was 
received and/or the veteran submitted a 
timely substantive appeal, the RO should 
notify the veteran and his representative 
that the Board may find that an 
appropriate notice of disagreement was 
not received and/or a substantive appeal 
was not timely filed; and, that they 
could make arguments in this regard.

3.  If it is determined that an appeal 
was timely perfected, etc., the RO should 
undertake any additional development and 
notification action deemed warranted by 
the record, consistent with the dictates 
of the VCAA and 66 Fed. Reg. 45, 630 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

4.  Thereafter (if the appeal was deemed 
timely filed and after further 
development), the Committee should then 
review the evidence received subsequent 
to September 1995, to include any 
additional evidence received subsequent 
to this REMAND, and again consider the 
veteran's request for waiver of recovery 
of the $13,431 overpayment, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (2001).  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  Thereafter, the 
veteran's claims folder should be 
returned to the Board.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




